Case 2:17-cv-00329-JLB-NPM Document 19 Filed 09/08/20 Page 1 of 10 PageID 306




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

EARNEST LEE ANDERSON,

      Petitioner,

v.                                           Case No.: 2:17-cv-329-FtM-66NPM

SECRETARY, DOC and FLORIDA
ATTORNEY GENERAL,

      Respondents.
                                       /

                                       ORDER

      The petitioner, Earnest Anderson, pleaded guilty in Florida state court to one

count of robbery, a second-degree felony. Because the state trial court found that the

underlying robbery for which he pleaded guilty occurred within three years of

Anderson’s release from a Florida state prison operated by the Department of

Corrections, it ruled that Anderson qualified as a prison release reoffender (PRR).

This PRR designation triggered a statutory mandatory minimum sentence of fifteen

years’ imprisonment. In accord with that mandatory minimum prescribed by the

Florida Legislature, the state trial court subsequently sentenced Anderson to 15

years’ imprisonment. (Doc. 12, Ex. 1.) Anderson now seeks federal habeas corpus

relief pursuant to 28 U.S.C. § 2254, asserting that, among other things, the trial court

violated his constitutional rights by erroneously classifying him as a PRR. (Doc. 1.).

The Court has the benefit of the State of Florida’s response (Doc. 11), and notes that

Anderson did not file a reply brief. For the reasons explained, the Court denies

Anderson’s petition.
Case 2:17-cv-00329-JLB-NPM Document 19 Filed 09/08/20 Page 2 of 10 PageID 307




                                     BACKGROUND

          The facts of this case are straight forward. Anderson entered a negotiated

guilty plea to robbery. In exchange for that guilty plea, the State agreed to not file a

habitual felony offender notice. Before sentencing, the State filed a “Prison Release

Reoffender Notice” under Florida Statute §775.082(9)(a). In that notice, the State set

forth that Anderson committed this robbery, an enumerated qualifying offense,

within three years of being released from a state correctional facility operated by the

Department of Corrections. (Doc. 12, Ex. 2.) In exchange for that guilty plea, the State

did not file a habitual felony offender notice. After a plea and sentencing hearing, the

state court adjudicated Petitioner guilty of robbery and imposed a fifteen-year

sentence. (Doc. 12, Ex. 4.) Anderson did not take a direct appeal of that conviction

and sentence. He instead filed a motion to correct sentence under Florida Rule of

Criminal Procedure 3.800(a), which the state post-conviction court denied. (Doc. 12,

Ex. 7.)

          Anderson appealed the post-conviction court’s denial of his post-conviction

motion to the Florida Second District Court of Appeal, raising two issues:

                1.     Trial court committed reversible error in sentencing
                Appellant as a prison release reoffender when defendant
                was not actually released from state correctional facility to
                conditional release pursuant to Section 775.082(9)(a)(1)
                Fla. Stat. within 3 years of his release from a correctional
                institution.

                2.     Did the trial court impose an illegal sentence on
                Appellant when trial court sentenced him as a prison
                releasee reoffender pursuant to section 775.082(9)(a)(1)
                Fla. Stat. (2014) where Appellant does not qualify?

(Ex. 9.)
Case 2:17-cv-00329-JLB-NPM Document 19 Filed 09/08/20 Page 3 of 10 PageID 308




       The Second District Court of Appeal affirmed the post-conviction court’s

decision without opinion. Anderson v. State, 231 So.3d 421 (Table) (Fla. 2d DCA 2017)

(per curiam); (Doc. 12, Ex 10.) Anderson then moved for Rehearing, Rehearing En

Banc, and Clarification. (Doc. 12, Ex. 11.) The Second District Court of Appeal denied

Anderson’s motion for panel rehearing and clarification and struck his motion for

rehearing en banc. (Doc. 12, Ex. 12.) The Second District Court of Appeal’s mandate

issued on May 23, 2017. (Doc. 12, Ex. 13.)

       Anderson filed a Notice to Invoke Discretionary Jurisdiction of the Florida

Supreme Court. (Doc. 12, Ex. 14). The Florida Supreme Court dismissed Anderson’s

case for lack of jurisdiction. (Doc. 12, Ex. 15.). Anderson then filed the instant petition.

The State concedes the petition is timely filed.

                                      DISCUSSION

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), Pub.

L. No. 104-132, 110 Stat. 1214 (1996), governs this action. Abdul-Kabir v.

Quarterman, 550 U.S. 233, 246 (2007). Under the AEDPA, the standard of review is

greatly circumscribed and highly deferential to the state courts. Alston v. Dep’t of

Corr., Fla., 610 F.3d 1318, 1325 (11th Cir. 2010) (citations omitted). The AEDPA

altered the federal court’s role in reviewing state prisoner applications to “prevent

federal habeas ‘retrials’ and to ensure that state-court convictions are given effect to

the extent possible under law.” Bell v. Cone, 535 U.S. 685, 693 (2002).

                  Exhaustion of State Remedies and Procedural Default

       Before a district court can grant habeas corpus relief to a state prisoner under
Case 2:17-cv-00329-JLB-NPM Document 19 Filed 09/08/20 Page 4 of 10 PageID 309




§ 2254, the petitioner must exhaust all state court remedies available for challenging

his conviction, either on direct appeal or in a state post-conviction motion. See

§ 2254(b)(1)(A); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999) (“[T]he state prisoner

must give the state courts an opportunity to act on his claims before he presents those

claims to a federal court in a habeas petition.”). A state prisoner “must give the state

courts one full opportunity to resolve any constitutional issues by invoking one

complete round of the State’s established appellate review process, including review

by the state’s court of last resort, even if review in that court is discretionary.” Pruitt

v. Jones, 348 F.3d 1355, 1358-59 (11th Cir. 2003) (internal quotations and citation

omitted).

       To exhaust a claim, a petitioner must make the state court aware of both the

legal and factual bases for his claim. See Snowden v. Singletary, 135 F.3d 732, 735

(11th Cir. 1998) (“Exhaustion of state remedies requires that the state prisoner ‘fairly

presen[t] federal claims to the state courts in order to give the State the opportunity

to pass on and correct alleged violations of its prisoners federal rights.’” (quoting

Duncan v. Henry, 513 U.S. 364, 365 (1995)). A federal habeas corpus petitioner “‘shall

not be deemed to have exhausted the remedies available in the courts of the State . . .

if he has the right under the law of the State to raise, by any available procedure, the

question presented.’” Pruitt, 348 F.3d at 1358 (quoting 28 U.S.C. § 2254(c)). The

prohibition against raising an unexhausted claim in federal court extends to both the

broad legal theory of relief and the specific factual contention that supports relief.

Kelley v. Sec’y for Dep’t of Corr., 377 F.3d 1317, 1344 (11th Cir. 2004). “It is not
Case 2:17-cv-00329-JLB-NPM Document 19 Filed 09/08/20 Page 5 of 10 PageID 310




enough that all the facts necessary to support the federal claim were before the state

courts, or that a somewhat similar state-law claim was made.” Zeigler v. Crosby, 345

F.3d 1300, 1307 (11th Cir. 2003) (internal quotations and citation omitted).

      Anderson raises two grounds that he argues warrant post-conviction relief:

(1) violation of his Sixth and Fourteenth Amendment rights because he was

improperly sentenced as a prison release reoffender under Fla. Stat. § 775.82(9); and

(2) that Fla. Stat. § 775.82(9) is unconstitutional. The State of Florida replies that

both arguments are unexhausted and procedurally barred. This Court agrees with

the State.

                                    Ground One

      First, Anderson argues that his designation as a released reoffender violated

his Sixth and Fourteenth Amendment due process rights because his release from

prison on September 12, 2012, was conditional. Thus, he contends that Florida’s PRR

statute did not apply to him. The State argues that Ground One is unexhausted

because Anderson did not raise a federal constitutional claim on direct appeal or in

his Rule 3.800(a) post-conviction motion. And even if not deemed exhausted, the State

argues, Anderson’s claim nevertheless fails.

      Here, it is clear Anderson did not argue a violation of the United States

Constitution in either his Rule 3.800(a) postconviction motion or his direct appeal of

the postconviction court’s denial of that motion. The record clearly shows that

Anderson exclusively argued that the PRR statute, section 775.82(9), did not apply to

him based on the text of the statute and the Florida courts’ application of that state
Case 2:17-cv-00329-JLB-NPM Document 19 Filed 09/08/20 Page 6 of 10 PageID 311




statute. (Doc. 12, Ex. 5.) Anderson did not argue that the PRR statute was

unconstitutional on its face or as applied to him. And Anderson did not argue that

anything about his classification of a PRR violated any federal constitutional right.

Because Anderson failed to exhaust his Sixth and Fourteenth Amendment claims in

Florida state court, he is procedurally barred from raising them on federal review. 28

U.S.C. § 2254(b)(1)(A); O’Sullivan, 526 U.S. at 842 (explaining that “the state prisoner

must give the state courts an opportunity to act on his claims before he presents those

claims to a federal court in a habeas petition”).

      To circumvent the exhaustion requirement, Anderson must establish that

“there is an absence of available state corrective process” or that “circumstances exist

that render such process ineffective          to    protect [his]   rights.” 28   U.S.C.

§ 2254(b)(1)(B)(ii) and (iii). He makes no such showing here. He brought claims in

state court under Rule 3.800, on direct appeal, and he only raised state law claims

that did not address the constitutional claims he now raises for the first time in this

petition. As such, Anderson’s claim is unexhausted.

      Even if Anderson’s claim were not barred, Ground One of his petition

nevertheless fails. Anderson argues that his prison release reoffender designation is

illegal because he was released from prison on a “conditional release,” as opposed to

physically remaining incarcerated. As such, Anderson asserts, he was still technically

incarcerated when he committed the robbery in December 2014. The statute reads:

             “Prison release reoffender” means any defendant who
             commits, or attempts to commit . . . Robbery . . . within 3
             years after being released from a state correctional facility
             operated by the Department of Corrections or a private
Case 2:17-cv-00329-JLB-NPM Document 19 Filed 09/08/20 Page 7 of 10 PageID 312




             vendor, …, or a correctional institution of another state, the
             District of Columbia, the United States, any possession or
             territory of the United States, or any foreign jurisdiction,
             following incarceration for an offense for which the
             sentence is punishable by more than 1 year in this state.

Fla. Stat. § 775.082(9)(a)(1).

      Courts in Florida have interpreted this provision to mean the release from a

state correctional facility operated by the Department of Corrections facility rather

than just release from DOC custody or simply by the DOC. See Gallion v. Sec’y, Fla.

Dep’t of Corr., 2019 WL 2567931 at *12 (M.D. Fla. June 21, 2019) (noting that time

begins to run when the person is ultimately released from prison for prison releasee

purposes). The Prisoner Release Reoffender Act contemplates release from a physical

plant operated by the DOC and not a condition placed on an individual after release

is granted. See State v. Lewars, 259 So. 3d 793, 798 (Fla. 2018) (“This language

addresses the defendant’s release from a ‘facility,’ not from the legal custody of a

particular entity and not from a particular sentence length, and it requires that that

facility be one ‘operated by the Department of Corrections or a private vendor.’”).

Here, Anderson’s claim that his release from a state correctional institution operated

by the Department of Corrections was conditional and therefore not a release for the

purposes of being a prison released reoffender is unpersuasive. He cites no applicable

law, nor has this Court identified any state law supporting this argument. Simply

stated, Anderson’s argument fails both procedurally and on the merits. Consequently,

this Court denies his petition as to Ground One.
Case 2:17-cv-00329-JLB-NPM Document 19 Filed 09/08/20 Page 8 of 10 PageID 313




                                     Ground Two

      It is unclear what exactly Anderson is asking for in Ground Two. Construing

the arguments set forth in this ground liberally, as this Court must, Anderson

appears to assert that Florida’s PRR statute is unconstitutional and that his due

process rights were violated because being designated a released reoffender

besmirched his reputation. (Doc. 1 at 14). The State argues that Ground Two is

unexhausted and procedurally barred. This Court again agrees with the State.

      First, it is noteworthy that Anderson neither objected to his designation as a

PRR during his sentencing hearing nor took a direct appeal of that designation.

Anderson also did not file a motion to correct a sentencing error pursuant to Florida

Rule of Criminal Procedure 3.800(b), or a motion for postconviction relief pursuant to

Rule 3.850, where challenges as to PRR designations and associated challenges for

ineffective of counsel are typically addressed, respectively.

      Again, a federal habeas corpus petitioner must exhaust his claims for relief by

raising them in state court before presenting them in his federal petition. 28 U.S.C.

§ 2254(b)(1)(A); O’Sullivan, 526 U.S. at 842 (“[T]he state prisoner must give the state

courts an opportunity to act on his claims before he presents those claims to a federal

court in a habeas petition.”). Federal habeas corpus petitioners who fail to raise

federal claims properly in state court are procedurally barred from pursuing the same

claims in federal court. Owen v. Sec’y for Dep’t of Corr., 568 F.3d 894, 907-08 (11th

Cir. 2009). Additionally, Anderson’s claim that his reputation was besmirched by his

released reoffender status is frivolous. Anderson also raises no grounds to circumvent
Case 2:17-cv-00329-JLB-NPM Document 19 Filed 09/08/20 Page 9 of 10 PageID 314




the exhaustion requirement. Because Anderson’s claim is unexhausted and

procedurally barred in state court, he cannot obtain habeas corpus relief under

Ground Two.

                        Denial of Certificate of Appealability

      Turning to a certificate of appealability to the United States Court of Appeals

for the Eleventh Circuit, the Court has determined that Anderson has not met the

requisite showing to merit one. See 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b)(1).

“A [COA] may issue . . . only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a showing,

Anderson “must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong,” Tennard v. Dretke, 542

U.S. 274, 282 (2004) (internal quotations and citation omitted), “or that the issues

presented were adequate to deserve encouragement to proceed further,” Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003) (quotations and citation omitted). Anderson has

not made the requisite showing here. Finally, because Anderson may not have a

certificate of appealability, he may not appeal in forma pauperis.

      Accordingly, it is now ORDERED:

      1.     Earnest Anderson’s Petition for a Writ of Habeas Corpus under 28

             U.S.C. § 2254 (Doc. 1) is DENIED.

      2.     The Clerk will enter judgment, terminate any pending motions and

             deadlines, and close the file.
Case 2:17-cv-00329-JLB-NPM Document 19 Filed 09/08/20 Page 10 of 10 PageID 315




       DONE AND ORDERED in Fort Myers, Florida on September 8, 2020.




 SA: FTMP-2
 Copies: All Parties of Record
